DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20120044158, Chang) in view of Chen et al (US 20150100254, Chen).
As to claim 1, Chang discloses a display module test platform (fig. 1-9), comprising:
a core processor (host processor 102), wherein a display output terminal of the core processor (bus command control unit 122) is connected to a display module to be tested (touch pad control unit 106), the display module to be tested comprises a touch structure (control unit 300,  touch sensor 302, memory 304), and the touch structure and the core processor communicate with each other via an Inter-Integrated Circuit bus (par. 37 “I2C”).
Chang does not explicitly disclose the feature of supporting installation of a terminal operating system. In the same field of art (device testing), Chen discloses a testing method of a touch device and a system (abstract). In one embodiment, Chen discloses a core processor (test device 130) having an operating system 132 (OS) such as Microsoft Windows, Mac OS X, Linux, etc.  (par. 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang and Chen, by having the core processor supporting installation of a terminal operating system. The motivation is to improve the testing technique and the compatibility of the system (Background, par. 6).
As to claim 4, Chang/Chen discloses the display module test platform according to claim 1, wherein the terminal operating system is any one of an Android operating system, an iOS operating system, a Windows operating system, and a Linux operating system (Chen, par. 30).
As to claim 7, Chang/Chen discloses the display module test platform according to claim 1, wherein the display output terminal of the core processor is directly connected to the display module to be tested (Chang, fig. 5); and/or 
the display output terminal of the core processor is connected to the display module to be tested via a bridge module (fig. 2, bridge 104), and the bridge module is configured to convert a display output signal of the core processor into a test signal matching the display module to be tested (par. 24).
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Humphrey et al (US 20140278244, Humphrey).
As to claim 2, Chang/Chen discloses the display module test platform according to claim 1, further comprising:
a memory (Chang, fig. 3 memory 124), connected to the core processor (fig. 3), and configured to store a correspondence relation between a model of a display module (par. 31) and configuration parameters (“store related parameter of accuracy test and a linearity test”), wherein the core processor is configured to: 
output the configuration parameters to the display module to be tested (par. 27).
Chang/Chen does not disclose the step of determining, according to the correspondence relation stored in the memory, configuration parameters corresponding to a model of the display module to be tested. In the same field of art (device testing), Humphrey discloses a system and method for processing an electronic device wherein user instructions associated with the electronic device are retrieved utilizing a testing system. (abstract). In one embodiment, Humphrey discloses a core processor (testing device 201) automatically determines the identification of testing devices including manufacturer, model, variant, and software version for the electronic devices (devices 230-236) (par. 43) because each of the electronic devices may require different testing and testing may involve comparing a desired state with a state determined for a model of an electronic DUT and variations and baseline characteristics of that electronic device (par. 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Humphrey, by determining, according to the correspondence relation stored in the memory, configuration parameters corresponding to a model of the display module to be tested. The motivation is to improve the reliability and accuracy of the system (Background, par. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Chen et al (US 20170370964, Chen2).
As to claim 3, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose the test platform further comprising an acquisition module, connected to the display module to be tested and the core processor, and configured to acquire a voltage and a current of the display module to be tested, and send the voltage and current to the core processor. In the same field of art (device testing), Chen2 discloses a test device and a method include a first connection interface, a storage device, a processor and a second connection interface (abstract). In one embodiment, Chen2 discloses a test platform (fig. 2D test device 100) further comprising an acquisition module (fig. 3 device 100), connected to a device to be tested (DUT 200) and a core processor (system 300), and configured to acquire a voltage and a current of the display module to be tested, and send the voltage and current to the core processor (par. 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Chen2, by configuring to acquire a voltage and a current of the display module to be tested, and send the voltage and current to the core processor.  The motivation is to improve the reliability of the system (Background, par. 5).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Lee (US 20080201506).
As to claim 5, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose the test platform further comprising: an input interface, connected to the core processor and an input device respectively, wherein the input device is configured to control the display module to be tested. In the same field of art (testing), Lee discloses a switch device for connection port access control is applicable to a PS/2 connection port for converting a USB transmission specification to a PS/2 transmission specification (abstract). In one embodiment, Lee discloses that, since a blade server can provide operations of multiple server units, when testing on an individual server unit, the job is commonly done through an universal serial bus (USB) HUB that provides a plurality of USB connection ports for the system manager to use the peripheral devices, such as monitor, keyboard, and mouse, etc. to control the plurality of server units of the blade server (par. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Lee, by configuring an input interface, connected to the core processor and an input device respectively, wherein the input device is configured to control the display module to be tested.  The motivation is to provide the convenience of the system.
As to claim 6, Chang/Chen/Lee discloses the display module test platform according to claim 5, wherein the input interface is an On-The-Go interface, and the input device connected to the On-The-Go interface is a mouse and/or a keyboard (par. 5 “USB connection port”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Bhatnagar et al (US 20130018624, Bhatnagar).
As to claim 8, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose the platform further comprising: a Universal Asynchronous Receiver-Transmitter interface, connected to the core processor, and configured to return test information of the display module to be tested. In the same field of art (testing), Bhatnagar discloses devices under test is tested at test stations during manufacturing (abstract). In one embodiment, Bhatnagar discloses that, DUT test equipment uses UART communications is used by DUT test equipment that is coupled to device under test when the DUT test equipment wants to query the device under test for test results (par. 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Bhatnagar, by comprising a Universal Asynchronous Receiver-Transmitter interface, connected to the core processor, and to return test information of the display module to be tested.  The motivation is to improve the compatibility of the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Hasako et al (US 20030093715, Hasako).
As to claim 9, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose the platform further comprising: a storage interface, connected to the core processor and a storage device respectively, wherein the storage device is configured to store test images and test videos. In the same field of art (testing), Hasako discloses a display device comprises an inspection circuit for inspecting a data reception related circuit to generate inspection information, an inspection result image generation circuit for generating image data indicating the inspection information, a display switching circuit for superimposing inspection result image data on test video data, and a display unit for displaying the test video data superimposing the inspection result image data (abstract). In one embodiment, Hasako discloses that, test signal includes test video data and test image data or a color pattern or both the test image data and the color pattern. For example, the test image data includes test moving image data or test static image data (par. 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Hasako, by comprising a storage interface, connected to the core processor and a storage device respectively, wherein the storage device is configured to store test images and test videos.  The motivation is to improve the testing quality of the system (par. 19).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Lu (US 20150341631).
As to claim 10, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose wherein the core processor is a processor based on the Advanced Reduced Instruction Set Computing Machine architecture. In the same field of art (testing), Lu discloses a detecting device for display apparatus comprises: a control unit for controlling the display apparatus to display a predetermined test content, a collecting unit for collecting an actual display content displayed on the display apparatus when the display apparatus is controlled to display the predetermined test content; a comparison unit for comparing the actual display content collected by the collecting unit with the test content to determine whether they are identical or not; and a reporting unit for reporting the comparison result from the comparison unit  (abstract). In one embodiment, Lu discloses that a above control unit is used to control the display apparatus to display the determined test content may specifically be an ARM chip (such as LPC1754 chip). The ARM chip is preferable, as it is simple and of low cost, and its function can meet the requirements (par. 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Lu, by comprising a processor based on the Advanced Reduced Instruction Set Computing Machine architecture.  The motivation is to reduce the cost of the system (par. 39).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen and further in view of Duncan et al (US 20150145548, Duncan).
As to claim 11, Chang/Chen discloses the display module test platform according to claim 1, but does not disclose the platform further comprising: a power supply, connected to the display module to be tested and the core processor respectively, and configured to supply power to the display module to be tested and the core processor. In the same field of art (testing), Duncan discloses Various apparatus and methods associated with a compact electronics test system having user programmable device interfaces and on-board functions adapted for use in various environments are provided (abstract). In one embodiment, Duncan discloses a platform (fig. 4a) further comprising: a power supply (a power supply at cable 85, 85’) connected to a DUT (DUT 87) and a core processor respectively (tester 81), and configured to supply power to the DUT and the core processor (par. 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang/Chen and Duncan, by comprising a power supply, connected to the display module to be tested and the core processor respectively, and configured to supply power to the display module to be tested and the core processor.  The motivation is to improve the user’s convenience.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen/Humphrey/Chen2/Lee/Bhatnagar/Hasako and further in view of Duncan.
As to claim 12, all the same elements are listed in claim 3.  Therefore, the claim is rejected as being unpatentable over Chang in view of Chen/Humphrey/Chen2 and further in view of Chen2.
As to claim 13, all the same elements are listed in claim 5.  Therefore, the claim is rejected as being unpatentable over Chang in view of Chen/Humphrey/Chen2 and further in view of Lee.
As to claim 14, all the same elements are listed in claim 8.  Therefore, the claim is rejected as being unpatentable over Chang in view of Chen/Humphrey/Chen2/Lee and further in view of Bhatnagar.
As to claim 15, all the same elements are listed in claim 9.  Therefore, the claim is rejected as being unpatentable over Chang in view of Chen/Humphrey/Chen2/Lee/Bhatnagar and further in view of Hasako.
As to claim 16, all the same elements are listed in claim 11.  Therefore, the claim is rejected as being unpatentable over Chang in view of Chen/Humphrey/Chen2/Lee/Bhatnagar/Hasako and further in view of Duncan.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/              Examiner, Art Unit 2184                                                                                                                                                                                          


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184